Citation Nr: 9903668	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-51 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
defective hearing, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for manifestations of 
bilateral mastoiditis other than defective hearing, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to March 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a decision by the RO in Roanoke, 
Virginia.

This case was previously before the Board in March 1998.  At 
that time, the issue developed for appeal was characterized 
as "[e]ntitlement to an increased rating for bilateral 
mastoiditis, with hearing loss, currently evaluated as 20 
percent disabling."  The Board remanded the case to the RO 
for further development, and the RO, by a decision entered in 
September 1998, increased the veteran's combined evaluation 
for bilateral mastoiditis with hearing loss from 20 to 30 
percent.  In so doing, the RO assigned separate evaluations 
of 20 and 10 percent for hearing loss and mastoiditis, 
respectively.  Consequently, the issues on appeal have been 
re-characterized as set forth on the preceding page of this 
decision.


FINDINGS OF FACT

1.  Audiometric test results obtained during an examination 
conducted by VA in July 1998 correspond to numerical 
designations no worse than IV for the right ear and VI for 
the left ear.

2.  The veteran has had multiple surgeries over time for 
problems associated with her service-connected mastoiditis.  
She suffers from feelings of "fullness" of the ears, and 
problems associated with the canal wall requiring chronic 
care.  Her condition is not currently manifested by an active 
suppurative process, and none of the available evidence shows 
that she has suffered the loss of an auricle, or that she has 
tinnitus, Meniere's syndrome, labyrinthitis, or a growth of 
the ear (other than of skin only) attributable to service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 
Tables VI and VII, Diagnostic Code 6102 (1998).

2.  The criteria for a rating in excess of 10 percent for 
manifestations of mastoiditis other than defective hearing 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87a, Diagnostic Codes 6200, 
6206, 6210 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to ratings in 
excess of those currently assigned for bilateral defective 
hearing and mastoiditis.  She maintains that she has 
difficulty communicating on the telephone and understanding 
conversational speech.  She also maintains that she suffers 
from recurrent ear infections.

In the context of a claim for an increased rating, a mere 
allegation that the disability is worse is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim is "well grounded."  38 U.S.C.A. § 5107(a) 
(West 1991).  She has been examined, and the evidence 
necessary to the evaluation of her disability has been 
properly developed.  No further assistance is required in 
order to fulfill the duty to assist.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Mastoiditis is evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.87a, Diagnostic Code 6206 (1998).  The 
condition is rated on the basis of impairment of hearing and 
suppuration.  Id.  See 38 C.F.R. § 4.87a, Diagnostic Codes 
6100, 6200, 6210.

Evaluations for defective hearing are determined by a 
mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Evaluations of bilateral defective hearing 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Hearing acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(hertz).  To evaluate the degree of disability, the rating 
schedule establishes 11 auditory acuity levels ranging from 
level I, for essentially normal acuity, through level XI, for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-
6110 (1998).

Suppuration and disease of the auditory canal is rated in 
accordance with the criteria set forth in 38 C.F.R. § 4.87a, 
Diagnostic Codes 6200 and 6210 (1998).  Under those 
diagnostic codes, a 10 percent rating is warranted during the 
continuation of the suppurative process.  38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1998).  A 10 percent rating is also 
warranted for disease of auditory canal manifested by 
swelling, dry and scaly or serous discharge, or itching 
requiring frequent and prolonged treatment.  38 U.S.C.A. 
§ 4.87a, Diagnostic Code 6210 (1998).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a rating in excess of 20 percent for bilateral defective 
hearing.  When she was last examined by VA for compensation 
purposes in July 1998, audiometric testing revealed puretone 
thresholds of 60, 55, 60, and 75 decibels in her right ear, 
and 70, 60, 70, and 80 decibels in her left ear at 1,000, 
2,000, 3,000, and 4,000 hertz, respectively.  (The average of 
these thresholds is 62 for the right ear and 70 for the left 
ear.)  Additionally, she had speech discrimination scores of 
80 percent in the right ear and 72 percent in the left ear.  
Under 38 C.F.R. § 4.85, Table VI (1998), these results 
correspond to level IV acuity for the right ear, and level VI 
acuity for the left ear.  These hearing acuity levels in turn 
warrant no more than a 20 percent rating under 38 C.F.R. 
§ 4.85, Table VII and Diagnostic Code 6102 (1998).

Even if the results of less recent audiometric examinations 
were used to evaluate the veteran's defective hearing, she 
still would not be entitled to an increased evaluation.  VA 
audiometric testing in June 1996, for example, revealed 
puretone thresholds of 60, 55, 60, and 75 decibels in her 
right ear, and 65, 60, 75, and 80 decibels in her left ear at 
1,000, 2,000, 3,000, and 4,000 hertz, respectively.  (The 
average of these thresholds is 62 for the right ear and 70 
for the left ear.)  The examination report also reflects 
speech discrimination scores of 80 percent in the right ear 
and 88 percent in the left ear.  These results correspond to 
level IV acuity for the right ear and level III acuity for 
the left ear, which warrant only a 10 percent rating under 
38 C.F.R. § 4.85, Table VII and Diagnostic Code 6101 (1998).  
Indeed, none of the audiometric examination reports of record 
show that she is entitled to anything more than the currently 
assigned 20 percent evaluation for bilateral defective 
hearing.

As to manifestations of mastoiditis other than defective 
hearing, the Board likewise finds that the preponderance of 
the evidence is against the assignment of an evaluation in 
excess of 10 percent.  The most recent VA examination report, 
dated in July 1998, shows that the veteran's mastoiditis is 
not currently manifested by an active suppurative process.  
The only active disease noted at that examination was hearing 
loss; the examiner specifically indicated that there were no 
current infections of the external, middle, or inner ear. 
 The record shows, however, that the veteran has had multiple 
surgeries over time for problems associated with her service-
connected mastoiditis, and that she suffers from problems 
associated with the canal wall requiring chronic care.  She 
also complains that her ears feel "full" most of the time.  
Those manifestations are, in the Board's view, sufficient to 
justify the 10 percent evaluation currently assigned.  See 
38 C.F.R. § 4.87a, Diagnostic Code 6210 (1998).  In order for 
the veteran to be entitled to a higher rating, however, it 
would have to be demonstrated that she has suffered the loss 
of an auricle, or that she has tinnitus, Meniere's syndrome, 
labyrinthitis, or a growth of the ear (other than of skin 
only) attributable to service.  See 38 C.F.R. § 4.87a, 
Diagnostic Codes 6204, 6205, 6207 (1998).  Because none of 
the available evidence supports such a finding, the claim for 
increase must be denied.


ORDER

A rating in excess of 20 percent for bilateral defective 
hearing is denied.

A rating in excess of 10 percent for manifestations of 
bilateral mastoiditis other than defective hearing is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

